Citation Nr: 0729536	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  00-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected depression, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to July 
1982.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin.

Procedural history

The veteran was originally granted service connection for a 
psychiatric disability in a March 1998 rating decision.  The 
RO evaluated the psychiatric disability as noncompensably 
(zero percent) disabling.  The veteran did not submit a 
notice of disagreement as to the March 1998 rating decision, 
but rather submitted a new claim for entitlement to an 
increased disability rating for depression in August 1998, 
which was denied in the April 1999 rating decision.  The 
veteran disagreed and timely appealed.

In a March 2003 rating decision, the RO proposed to terminate 
service connection for the psychiatric condition.  In a 
September 2003 rating decision, the RO severed service 
connection for the psychiatric condition, effective December 
1, 2003.  The veteran disagreed with the termination.  In a 
March 2007 rating decision, the RO reinstated service 
connection for the psychiatric disability and evaluated the 
veteran's disability as 10 percent disabling.

Thus the matter on appeal involves an increased disability 
rating for the service-connected psychiatric disorder, 
currently evaluated as 10 percent disabling. 

Issues not on appeal

In a May 2007 rating decision, the RO denied the veteran's 
claim of entitlement to an increased disability rating for 
service-connected Raynaud's disease and for entitlement to 
service connection for a "shaving condition".  The record 
does not indicate that the veteran has disagreed with the 
rating decision.  Thus, those issues are not in appellate 
status and will be discussed no further herein.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Reason for remand

The RO denied the veteran's claim because of his failure 
without good cause to report for a necessary VA psychiatric 
examination.  See the April 2007 supplemental statement of 
the case; see also 38 C.F.R. § 3.655 (2006).  

A review of the voluminous claims folder demonstrates that 
the veteran has been diagnosed with several non service-
connected psychiatric disabilities in addition to the 
service-connected depression.  In September 2000 the veteran 
was diagnosed as cocaine dependent and with depression.  In 
October 2001 the veteran was diagnosed with schizoaffective 
disorder, alcohol dependence and cocaine dependence.  In 
August 2002, the veteran was diagnosed with cocaine and 
alcohol dependence and depressive disorder, not otherwise 
specified.  In September 2003, the veteran was diagnosed with 
alcohol abuse, cocaine abuse, and a mood disorder, not 
otherwise specified.  

The medical evidence does not distinguish to what degree the 
veteran's psychiatric problems are caused by his service-
connected depression vis-à-vis other, non service-connected 
conditions, in particular substance abuse.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) [the Board is precluded 
from differentiating between symptomatology attributed to 
service-connected disability and non service-connected 
disability in the absence of medical evidence which does so].


In particular, a March 2001 VA examination was somewhat 
equivocal in relating the veteran's symptomatology to the 
various psychiatric disabilities.  Moreover, the March 2001 
VA psychiatric examination and is now more than six years 
old.  The records shows that the veteran has been diagnosed 
with a myriad of psychiatric disabilities subsequent to the  
examination.  

VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In short, the evidence of record is unclear and stale and 
does not provide an inadequate basis for a proper and fair 
decision.  The RO was therefore correct in scheduling the 
veteran for a more contemporaneous VA psychiatric 
examination.

The veteran did not report for the examination.  As noted by 
the RO, his claim may be denied on that basis.  However, the 
record indicates that the veteran did not receive proper 
notice sent to his last known address of record, informing 
him when and where to report for a VA examination.  
Specifically, the record shows the following:

On January 29, 2007, the veteran's representative 
submitted a change of address to c/o Milwaukee 
Rescue Mission, 830 N. 19th Street.  On March 12, 
2007, the RO sent the supplemental statement of the 
case (SSOC) to that address; there is no indication 
that the SSOC was undeliverable at that address.  

On March 28, 2007, notice for a new VA exam was 
sent to 2410 W. Hopkins St.  On April 19, 2007, a 
handwritten note in the file indicates that notice 
for a new VA exam was sent to 8885 S. 68th St.  

It therefore appears that the veteran's last known address of 
record was 830 N. 19th Street; and that no notice of a VA 
examination was sent to that address.  Thus, the record 
indicates that the veteran did not receive notice at his last 
known address.

The Board notes that the veteran is evidently homeless and 
has had numerous  addresses in recent years.  However, it 
appears that through his representative he apprised the RO of 
his address; VA failed to send notice of the scheduled 
examination to him at that address.  The Board additionally 
observes that there is nothing in the record which suggests 
that the veteran is willfully refusing  to report for VA 
examinations.

In short, the Board believes that another effort should be 
made to schedule the veteran for a VA examination. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran to 
be examined by a psychologist.  The veteran 
should be contacted at his last known 
address concerning the scheduled 
examination, with a copy sent to his 
representative.  The notification letter 
should indicate the consequences of any 
failure to report.  Efforts to contact the 
veteran should be memorialized in the 
claims folder.

2.  The veteran's VA claims folder should 
be furnished to the psychological examiner 
for review.  Appropriate diagnostic testing 
should be undertaken, as deemed necessary 
by the examiner, and the examiner should 
specifically comment on the validity of the 
test results.  After review of the 
veteran's claims folder, an interview with 
the veteran, and the results of any testing 
performed, the examiner should provide a 
report which sets out the most likely 
current psychiatric diagnosis or diagnoses.  
To the extent practicable, the examiner 
should assess the impairment resulting 
solely from the service-connected 
depression.  A report should be prepared 
and associated with the veteran's VA claims 
folder.  If the veteran fails to report for 
the examination, this should be 
memorialized in the claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claim of entitlement to san 
increased disability rating for depression.  
If the benefits sought on appeal remain 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).

Additional comments

The veteran is advised that he has a responsibility to keep 
VA informed of his whereabouts.  See Hyson v. Brown, 5 Vet 
App 262, 265 (1993).  



The Board also wishes to make clear that if a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied. See 38 C.F.R. § 3.655 (2005); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



